Citation Nr: 0400245	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  95-40357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a right eye 
disorder.

4.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980, and from June 1981 to June 1984.

This case came to the Board of Veterans' Appeals (Board), in 
pertinent part, from RO decisions which denied service 
connection for headaches, a cervical spine disorder, a right 
eye disorder, and a left leg disorder.  A March 2000 Board 
decision denied these claims.  The veteran then appealed to 
the U.S. Court of Appeals for Veterans Claims (Court).  An 
April 2001 motion by the VA Secretary requested that the 
Board decision be vacated and remanded, and a July 2001 Court 
order granted the motion.  A May 2002 Board decision again 
denied the claims.  The veteran again appealed to the Court.  
An October 2002 joint motion by the parties (the veteran and 
the VA Secretary) requested that the last Board decision be 
vacated and remanded as to these issues, and an October 2002 
Court order granted the joint motion.  As indicated below, 
the Board is remanding, to the RO (via the Appeals Management 
Center in Washington, D.C.), the issues of service connection 
for headaches, a cervical spine disorder, a right eye 
disorder, and a left leg disorder.

It should be noted that the above Board decisions also denied 
service connection for post-traumatic stress disorder (PTSD) 
and denied an application to reopen a claim for service 
connection for any other psychiatric disorder.  An appeal of 
those issues was dismissed pursuant to the last joint motion 
and Court order.  Hence, psychiatric issues are no longer in 
appellate status before the Board.  An August 2003 RO 
decision denied an application to reopen a claim for service 
connection for a psychiatric disorder, but such issue has not 
been appealed and is not before the Board at this time.


REMAND

According to the last joint motion and Court order, 
additional development of the evidence is to be undertaken on 
the issues of service connection for headaches, a cervical 
spine disorder, a right eye disorder, and a left leg 
disorder.  Specifically, VA examinations with nexus opinions 
are to be provided.  On remand, any additional medical 
records concerning these conditions should also be obtained.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
ever treated him for headaches, a 
cervical spine disorder, a right eye 
disorder, and a left leg disorder.  After 
obtaining any necessary release forms 
from the veteran, the RO should obtain 
the identified medical records which are 
not already in the claims folder.

2.  Thereafter, the RO should have the 
veteran undergo VA examinations on the 
nature and etiology of claimed headaches, 
a cervical spine disorder, a right eye 
disorder, and a left leg disorder.  The 
claims folder must be provided to and 
reviewed by each examiner.  All current 
disorders involving headaches, the 
cervical spine, the right eye, and the 
left leg should be diagnosed.  Based on 
examination findings, review of 
historical records, and medical 
principles, the doctors should provide 
medical opinions, with adequate 
rationale, as to the approximate date of 
onset and etiology of claimed headaches, 
a cervical spine disorder, a right eye 
disorder, and a left leg disorder.  This 
should include medical opinions as to 
whether such disorders began during the 
veteran's periods of active duty or, if 
preexisting such service, were 
permanently worsened by service.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for service connection for headaches, a 
cervical spine disorder, a right eye 
disorder, and a left leg disorder.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


